
	

115 S3588 IS: Promoting Reentry Through Education in Prisons Act of 2018
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3588
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Schatz (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to establish an Office of Federal Correctional Education,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Reentry Through Education in Prisons Act of 2018 or the PREP Act.
 2.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the Bureau of Prisons.
 (2)Assistant DirectorThe term Assistant Director means the Assistant Director for Correctional Education appointed under section 4142(b) of title 18, United States Code, as added by this Act.
			3.Office of Federal Correctional Education
 (a)In generalPart III of title 18, United States Code, is amended by inserting after chapter 307 the following:  308EducationSec.  4141. Definitions. 4142. Office of Federal Correctional Education.4143. Federal Correctional Education Program. 4141.DefinitionsIn this chapter:
 (1)DirectorThe term Director means the Director of the Bureau of Prisons. (2)Assistant DirectorThe term Assistant Director means the Assistant Director for Correctional Education appointed under section 4142(b).
							4142.Office of Federal Correctional Education
 (a)PurposesThe purposes of this chapter are to— (1)encourage, support, and standardize educational programs for criminal offenders in Federal penal and correctional institutions;
 (2)be a nationwide repository for research, policies, and best practices in correctional education; and
 (3)offer training and technical assistance for State prison systems. (b)Establishment of the Office of Federal Correctional EducationThe Director shall establish within the Bureau of Prisons an Office of Federal Correctional Education, which shall be headed by an Assistant Director for Correctional Education appointed by the Director.
 (c)Functions of the Office of Federal Correctional EducationThe Office of Federal Correctional Education required to be established under this section shall ensure the provision of educational services for criminal offenders in all Federal penal and correctional institutions, including programs such as adult literacy, basic skills development, education toward a regular high school diploma (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or its recognized equivalent, postsecondary education, workforce readiness, apprenticeships, career and technical education, and expanded opportunities for individuals with learning disabilities, including by—
 (1)implementing the Federal Correctional Education Program under section 4143; (2)coordinating and standardizing quality, evidence-based, and effective education programs and services across all Federal penal and correctional institutions;
 (3)coordinating relevant Federal agencies in providing quality educational services; (4)coordinating with the Secretary of Veterans Affairs to identify and provide information to incarcerated veterans regarding potential eligibility for educational assistance under laws administered by the Secretary, including educational assistance under chapters 30 and 33 of title 38, United States Code;
 (5)issuing reports on correctional education best practices; (6)providing training and technical assistance for State prison systems; and
 (7)coordinating with the Bureau of Justice Statistics, the National Institute of Justice, and the National Institute of Corrections in collecting and reporting Federal and State data on—
 (A)the number of individuals who complete a vocational education sequence, earn a regular high school diploma (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or its recognized equivalent, or earn a postsecondary degree or certificate, while incarcerated;
 (B)the correlation between participating in or completing a program described in subparagraph (A) and continued educational enrollment, both in-custody and post-release;
 (C)the correlation between participating in and completing a program described in subparagraph (A) with post-release outcomes, including job placement, job retention, and recidivism;
 (D)the correlation between participating in and completing a program described in subparagraph (A) with in-custody outcomes, including persistence into other education or training programs and reduction in citations;
 (E)the impact of the correlation described in subparagraphs (C) and (D) on overall corrections spending through factors such as—
 (i)impacts on recidivism; (ii)spending on security in Federal penal and correctional institutions; and
 (iii)other relevant factors; and (F)other relevant data.
 (d)RegulationsThe Attorney General may issue regulations to implement subsection (c). 4143.Federal Correctional Education Program (a)DefinitionsIn this section:
 (1)Demonstrated effectivenessThe term demonstrated effectiveness means the past effectiveness of an eligible provider demonstrated by providing— (A)performance data on its record of improving the skills of eligible students, particularly eligible individuals who have low levels of literacy, in the content domains of reading, writing, mathematics, English language acquisition, and other relevant subject areas; and
 (B)information regarding its outcomes for participants related to program completion, employment attainment, pursuit of additional education, and other relevant factors.
 (2)Eligible providerThe term eligible provider means an organization that has demonstrated effectiveness in providing adult literacy and workforce development activities, which may include—
 (A)an accredited institution of postsecondary education; (B)a local educational agency;
 (C)a community-based organization or faith-based organization; (D)a volunteer literacy organization;
 (E)a public or private nonprofit agency; (F)a nonprofit institution that is not described in subparagraphs (A) through (E) and has the ability to provide adult education and literacy activities to eligible individuals;
 (G)a consortium or coalition of the agencies, organizations, and institutions described in any of subparagraphs (A) through (F); and
 (H)a partnership between an employer and an entity described in any of subparagraphs (A) through (G). (3)Eligible studentThe term eligible student means an individual who is incarcerated in a Federal correctional facility.
 (4)ProgramThe term Program means the Federal Correctional Education Program required to be established under subsection (b)(1).
								(b)Authorization
 (1)In generalThe Assistant Director shall establish a Federal Correctional Education Program to develop and support partnerships between eligible institutions and Federal correctional facilities to provide quality educational opportunities to facilitate successful community reintegration.
 (2)Selection of eligible providersThe Assistant Director shall select eligible providers to partner with Federal correctional facilities to develop quality programs for eligible students, that shall include—
 (A)adult literacy; (B)basic skills development;
 (C)education toward a regular high school diploma (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or its recognized equivalent;
 (D)postsecondary education; (E)workforce readiness;
 (F)apprenticeships; and (G)career and technical education.
 (3)Quality programsWhen determining which eligible providers will be selected for participation in the Program, the Assistant Director shall consider the evidence that demonstrates a strong record on student outcomes and successful community reintegration that shall include—
 (A)high rates of program completion; (B)a demonstrated record of a reduction in recidivism rates;
 (C)employment retention; (D)housing stability; and
 (E)other relevant factors. (4)Diploma millsThe Assistant Director will prevent diploma mills (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) from participating in the Program.
								(c)Participation by eligible providers
 (1)In generalAn eligible provider that desires to participate in the Program under this section shall—
 (A)develop a quality program, in coordination with the Federal correctional facility with which the institution is in partnership, for eligible students, in which the Federal correctional facility shall administer the logistics of the program, such as—
 (i)scheduling; (ii)location and space;
 (iii)security; and (iv)other logistical factors;
 (B)ensure that all eligible students receive adequate adult literacy, basic skills development, and education toward a regular high school diploma or its recognized equivalent; and
 (C)prioritize developing education and training programs that prepare eligible students for high-demand occupations from which they are not legally barred from entering due to restrictions on formerly incarcerated individuals obtaining any necessary licenses or certifications for those occupations, and in doing so, providers shall—
 (i)consider State licensing requirements, administrative barriers, and waiver provisions that will impact eligible students in certain occupations when designing their programs; and
 (ii)inform eligible students of potential barriers to licensing or employment upon release depending on the program offered and the States in which eligible students settle.
 (2)Information to eligible studentsEligible providers that participate in the Program under this section shall—
 (A)as appropriate, disclose to eligible students and the Office of Federal Correctional Education information about any part of the academic program developed under this section that, by design, cannot be completed while a student is incarcerated, as well as the options available for an eligible student to complete any remaining program requirements post-release;
 (B)as appropriate, offer eligible students the opportunity to continue the students’ enrollment in the academic program if the student is released from the Federal correctional facility prior to completion of the academic program;
 (C)as appropriate, inform eligible students of the academic and financial options available if the students are not able to complete the academic program while incarcerated, including whether the eligible students can continue in the program after release, transfer credits earned in the program to another program offered by the institution, or transfer credits earned in the program to another institution of higher education; and
 (D)as appropriate, for eligible students who wish to continue their education upon release, offer appropriate financial aid counseling, including student loan counseling; and
 (E)as appropriate, offer eligible students career counselling and job placement assistance upon academic program completion and release from custody.
 (3)Information to the Office of Federal Correctional EducationAn eligible provider that participates in the Program under this section shall submit to the Assistant Director—
 (A)a plan for providing academic and career guidance to eligible students, as well as transition services, to support successful community reintegration of such students; and
 (B)information about the eligible students participating in the Program. (d)Technical assistanceThe Assistant Director shall work with relevant Federal agencies to provide technical assistance to eligible providers, and the Federal correctional facilities with which they are in partnership, developing new quality academic programs for eligible students, or expanding existing programs.
							(e)Annual report
 (1)In generalAn eligible provider that participates in the Program, working with the Federal correctional facility with which it is in partnership, shall submit to the Assistant Director an annual report on the provider’s academic program for eligible students, including implementation and results.
 (2)Contents of reportEach annual report submitted under paragraph (1) shall include information on— (A)courses and programs offered;
 (B)numbers and types of certificates and degrees awarded; (C)the partnership with the Federal correctional facility, including information on space allocation, resources, staffing, and other relevant information on effective collaboration;
 (D)the effectiveness of different educational dosages; (E)the variance of different doses by educational program;
 (F)the models of instruction and curriculum delivery that are most effective in a correctional environment;
 (G)challenges in providing programs and courses in the prison settings; (H)how such challenges were addressed;
 (I)suggestions for the agency to assist in addressing challenges; (J)impacts on the environment and safety of the correctional facility;
 (K)continuance of education by eligible students after release; (L)continued participation in educational programs after release;
 (M)factors related to the pursuit of education, such as housing attainment; (N)average and projected costs, overall and per student, of the program;
 (O)student demographic data, including age, gender, race, and security level; and (P)other relevant data.
									(f)Evaluation
 (1)In generalThe Assistant Director, through the National Institute of Corrections, shall conduct an evaluation of the Program that assesses—
 (A)in-custody outcomes, including impacts on tickets, segregation, program participation outside of education, and continued enrollment in correctional education programs;
 (B)post-release outcomes, including toward postsecondary enrollment in and degree attainment from an institution of higher education, and progress toward a degree in credits or time;
 (C)safety in correctional facilities; (D)the demand for participation in correctional education programs, including the size of waiting lists;
 (E)employment outcomes of participants; (F)impacts on recidivism; and
 (G)other relevant data. (2)Tracking studentsThe evaluation described in paragraph (1) shall track eligible students while incarcerated and for the 3- and 5-year periods post-release from incarceration.
 (3)PartnershipThe evaluation described in paragraph (1) shall be conducted in partnership with one or multiple external evaluators.
 (g)Matching fundsThe Federal share of the cost of an academic program carried out under this section may not exceed 75 percent of the total cost of the academic program.
 (h)Allocation of fundsFor fiscal years 2020 through 2026, of the amounts appropriated to the Bureau of Prisons, $170,000,000 shall be used to carry out subsection (b)..
 (b)Amendment to duties of the Bureau of PrisonsSection 4042(a) of title 18, United States Code, is amended— (1)in subparagraph (D)—
 (A)by striking (D) establish and inserting (6) establish; and (B)in clause (ii), by striking and at the end;
 (2)by inserting after paragraph (6), as so redesignated, the following:  (7)establish the Office of Federal Correctional Education required under section 4142; and; and
 (3)in subparagraph (E), by striking (E) establish and inserting (8) establish. (c)Table of chapters amendmentThe table of chapters for part III of title 18, United States Code, is amended by inserting after the item relating to section 307 the following:
				308. Education4141.
			4.Correctional education research, polices, and best practices
 (a)In generalThe Assistant Director, in collaboration with relevant Federal agencies, State and local correctional institutions, and research agencies and organizations, shall establish and maintain a clearinghouse for research, policies, and best practices on quality correctional education programs.
 (b)Information to the publicThe Assistant Director shall maintain information and resources on the public-facing website of the Bureau of Prisons.
			5.Training and technical assistance
 (a)In generalThe Assistant Director shall use funds available to the Bureau of Prisons to provide State and local correctional institutions with training and technical assistance on developing and implementing policies and procedures for quality correctional education programs.
 (b)PartnershipFederal correctional and penal institutions with Federal Correctional Education programs established under section 4143 of title 18, United States Code, as added by this Act, may partner with State and local correctional institutions and education providers located in the same State or region to facilitate training and technical assistance.
			6.Correctional education for incarcerated veterans
 (a)In generalThe Secretary of Veterans Affairs, in coordination with the Director and State correctional agencies, shall—
 (1)carry out a program of outreach to inform veterans incarcerated in a Federal or State correctional facility about potential eligibility for educational assistance under laws administered by the Secretary, including educational assistance under chapters 30 and 33 of title 38, United States Code;
 (2)ensure that educational assistance under laws administered by the Secretary is available to a veteran who is incarcerated as described in paragraph (1) and otherwise eligible for the assistance;
 (3)assist each veteran who is incarcerated as described in paragraph (1) and eligible for educational assistance under a law administered by the Secretary by connecting the veteran to one or more quality correction education programs, including the Federal Correction Education Program established under section 4143 of title 18, United States Code, as added by this Act, when the veteran is incarcerated in a Federal or State correctional facility that provides one or more correction education programs that are approved for the use of such assistance;
 (4)provide financial aid counseling related to continued educational enrollment and matriculation post-release; and
 (5)compile and make available to incarcerated veterans a resource guide for incarcerated veterans that includes general information about the availability, post-release, of—
 (A)educational assistance available under laws administered by the Secretary; and (B)job counseling, training, and placement services available under chapters 41 and 42 of title 38, United States Code.
					(b)Limitation on provision of educational assistance
 (1)Monthly housing stipendA veteran with a felony conviction who is incarcerated in a Federal or State correctional facility may not receive, while so incarcerated—
 (A)any monthly housing stipend under section 3313 of title 38, United States Code; or (B)any amount under section 3014 of such title otherwise payable to help meet the veteran's subsistence costs.
 (2)Costs covered by other programsNotwithstanding any other provision of law, the Secretary shall reduce the amount of educational assistance that the Secretary would otherwise provide to a veteran described in paragraph (1) under a law administered by the Secretary for costs of tuition, fees, supplies, books, equipment, and other educational costs relating to pursuing a program of education while incarcerated by an amount equal to the amount that such costs are paid by another Federal, State, or local program.
				
